Citation Nr: 0125504	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a higher disability rating for 
the veteran's service-connected residuals of a left shoulder 
injury (minor), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating.  A 
notice of disagreement was received in February 1998, a 
statement of the case was issued in November 1998, and a 
substantive appeal was received in December 1998.

A Board hearing was held at the RO in August 2001.  At that 
time, the veteran withdrew his appeal regarding assignment of 
an increased rating for a left hand injury, and filed a 
waiver of RO consideration of evidence submitted at the 
hearing.


FINDING OF FACT

The veteran's service-connected residuals of a left shoulder 
injury (minor) are manifested by pain with limitation of 
motion to about shoulder level.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 20 
percent, but no higher, for the veteran's service-connected 
residuals of a left shoulder injury (minor) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.7 and Code 5299-5203 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes a recent VA examination, recent 
radiographic studies of the left shoulder, and multiple older 
VA examinations.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for the residuals of a 
left shoulder injury.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim(s) and has notified the claimant of 
the information and evidence necessary to substantiate the 
claim(s).  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a left 
shoulder injury warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability has been rated by the RO under the 
provisions of Code 5299-5203.  This indicates that the 
disability is not specified in the schedule, and that the RO 
rated the residuals of a left shoulder injury (minor) by 
analogy.  38 C.F.R. §§ 4.20, 4.27.  The criteria for rating 
impairment of the clavicle or scapula were applied.  Those 
criteria, as regards the non-dominant or minor limb, are as 
follows:  dislocation of the clavicle or scapula merits a 20 
percent rating;  nonunion of the clavicle or scapula with 
loose movement warrants assignment of a 20 percent rating; if 
there is nonunion without loose movement, a 10 percent rating 
is assigned; for malunion of the clavicle or scapula, a 10 
percent rating is warranted or the impairment of function of 
the contiguous joint may be rated.  38 C.F.R. § 4.71a, Code 
5203.

In this instance, rating of the impairment of function would 
be based upon the limitation of motion of the left arm under 
Code 5201.  If movement is restricted to 25 degrees away from 
the side, a 30 percent rating is assigned.  For both movement 
to midway between the side and shoulder level, and movement 
to shoulder level, a 20 percent rating is assigned for the 
minor limb.  38 C.F.R. § 4.71a, Code 5201.

The normal range of motion for the shoulder is the following: 
forward elevation (flexion) to 180 degrees, abduction to 180 
degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2001).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Finally, as noted above, x-rays taken of the veteran's left 
shoulder revealed evidence of degenerative joint disease or 
arthritis.  The provisions of 38 C.F.R. § 4.71, Diagnostic 
Code 5003 (2001) specify that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, which in this 
instance is DC 5201.  

A VA compensation and pension examination in September 1997 
noted that the right-handed veteran injured his left shoulder 
when he fell from a pier while in the service.  He wore a 
sling for a week, and had dull mild pain since, which 
worsened over the previous year.  The left arm fell asleep 
frequently, and the veteran experienced numbness when 
driving.  On examination, there was no tenderness to 
palpation, or crepitus with movement.  Range of motion was 
measured as 160 degrees in forward flexion, 45 degrees in 
backward flexion, and 145 degrees in abduction.  There was no 
pain on internal rotation, but there was some pain on 
external rotation.  An August 1997 x-ray showed mild inferior 
spurring at the acromioclavicular (AC) joint.  Degenerative 
changes to the AC joint consistent with the veteran's history 
were diagnosed.

The veteran submitted x-ray interpretations dated in August 
1997, September 2000, and July 2001.  The August 1997 x-ray 
showed mild inferior spurring of the AC joint, which was 
unchanged from a January 1977 film.  The September 2000 chest 
x-ray showed moderate spurring in the lefty AC joint.  The 
July 2001 x-ray showed moderate degenerative joint disease of 
the AC joint, and narrowing of the AC joint which was not 
present in previous studies.  Bone spurring was unchanged, 
and could impinge on the rotator cuff.  Calcific bursitis of 
the subdeltoid-subacromial bursa was also noted.

The veteran testified at a hearing in August 2001.  He stated 
that he could not raise his left arm above shoulder level, 
and could not reach behind his back at all with the left arm.  
His main complaint was loss of motion, but an ache was 
present. He took anti-inflammatories to help with pain.  The 
veteran also testified that he sometimes needed assistance in 
performing his job duties, which included lifting and moving 
patients.

An increased rating under Code 5203 for impairment of the 
clavicle or scapula is not appropriate in this case.  There 
is no evidence of dislocation or nonunion of the clavicle or 
scapula, and no evidence of any loose movement in the joint.  
A 
20 percent rating under Code 5203 is therefore not warranted.  
However, Code 5203 also directs that impairment to the 
function of the contiguous joint should be considered.  
38 C.F.R. § 4.71a.  In this case, as discussed above, the 
applicable Code would be that rating limitation of motion of 
the arm, Code 5201.

In September 1997, the veteran was able, on examination, to 
raise his left arm above shoulder level, or more than 90 
degrees.  38 C.F.R. § 4.71, Plate I.  This "actual" 
demonstrated range of motion is not sufficient for the 
minimum 20 percent rating under Code 5201.  However, the 
"claimant's painful motion may add to the actual limitation 
of motion so as to warrant an increased rating..."  
VAOPGCPREC 9-98 (August 14, 1998).  The veteran's recent 
testimony in August 2001 indicates that the range of motion 
for the arm and shoulder joint is limited secondary to pain.  
At the hearing, the veteran testified that he could raise the 
arm to shoulder level only.  Similarly, painful motion was 
noted by the examiner on VA examination for rating purposes 
in 1997.  Under Code 5201, a limitation of motion of the 
minor arm to shoulder level merits a 20 percent rating.  
Given the veteran's sworn testimony and the documented 
painful motion, the Board concludes that the disability 
picture more nearly approximates the criteria for a 20 
percent rating under Code 5201.  The next higher rating, that 
of 30 percent, is not warranted unless motion is limited to 
25 degrees from the body.  The veteran's testimony and 
medical records do not indicate that this degree of 
impairment results, even given the ongoing pain.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As noted above, the regular schedular 
standards recognize that the service-connected disability 
produces industrial impairment.  38 U.S.C.A. § 1155.  At his 
hearing, the veteran did testify that he sometimes sought 
assistance in the performance of his regular job duties of 
lifting or moving patients.  Nevertheless, this occasional 
assistance is encompassed in the regular schedular standards 
discussed above.  Id.  The veteran's testimony and the 
objective medical records do not suggest that the regular 
rating criteria are rendered impractical due to the current 
nature of the veteran's disability.  

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  In this case, the veteran was 
provided with the text of the criteria for an extraschedular 
rating in the Statement of the Case (SOC) of November 1998.  
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
this case, the Board concurs that the veteran's left shoulder 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record also does not reflect frequent periods 
of hospitalization because of this service-connected 
disability, or interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment. 

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
residuals of a left shoulder injury.      

In sum, a 20 percent rating is appropriate and awarded under 
Code 5201.  


ORDER

Entitlement to a disability rating for residuals of a left 
shoulder injury (minor) of 
20 percent has been established.  The appeal is granted, 
subject to the regulations governing the payment of monetary 
benefits.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

